Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-16 are currently pending in this application.

Response to amendments
The applicant amended the specification as indicated in the previous Office Action and the objection to the specification has been withdrawn.
The applicant explained that claims 12-16 are dependent from claim 1 and they are different from claims 3-7 that are dependent from claim 2.  The explanation is acceptable and the objections to the claims have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Leipner et al. (Leipner et al., “Multi-camera system for 3D forensic documentation,” Forensic Science International 261 (2016) 123-128; IDS) in view of Bhasin (Geetika Bhasin, “Wolfprint sets up 3D scanning booths for VR,” 3D Printing News, November 2, 2016. https://www.think3d.in/wolfprint-sets-up-3d-scanning-booths-for-vr/).

Regarding claim 1, Leipner teaches a method for creating a three-dimensional virtual representation of a person (e.g., Three-dimensional (3D) surface documentation is well established in forensic documentation. The most common systems include laser scanners and surface scanners with optical 3D cameras. An additional documentation tool is photogrammetry. This article introduces the botscan© (botspot GmbH, Berlin, Germany) multi-camera system for the forensic markerless photogrammetric whole body 3D surface documentation of living persons in standing posture. Leipner: Abstract L.1-5) comprising the steps of: 
a) acquiring a plurality of images of a person located in a reference position in an imaging cabin (e.g., The 3D scanning system developed by the botspot company is called botscan©. The system has a modular design and consists of 12 panels forming a cylindrical chamber with a diameter of 3.35 m. One of the panels serves as an entry door. A total of 64 cameras are used, with 60 cameras distributed evenly – ﬁve placed vertically on each panel - and four cameras placed on top of the chamber (Fig. 1). This setup allows for 360[Symbol font/0xB0] recording of any object placed in the center of the cylinder.  Leipner: sec. 2.1 para. 1 L.1-8 and Fig. 1. In the middle of the chamber is a platform on which the person is positioned (Fig. 2). Leipner: sec. 2.1 para. 1 L.14-15 and Fig. 2), the acquiring of the plurality of images comprising recording a series of at least eighty simultaneous images (e.g., The cameras are Canon EOS 1200 Ds (Canon Inc., Tokyo, Japan) and are pointed toward the center of the chamber. Leipner: sec. 2.1 para. 1 L.8-10. All 64 cameras are connected to a workstation, and the camera release is a synchronized remote release via universal serial bus (USB). Leipner: sec. 2.1 para. 2 L.1-3. The workstation for the camera control is equipped with the DSLR Remote Pro Multi-Camera software (Breeze Systems Ltd., Camberley, UK). This software is used for the synchronized camera release. Additionally, the 64 recorded images are directly transferred to the software and organized in a digital folder. Leipner: sec. 2.2 L.1-5 and Fig. 2; reproduced below for reference.

    PNG
    media_image1.png
    757
    524
    media_image1.png
    Greyscale

It can be seen from Fig. 2 that there are spaces for more than 5 cameras on each panel and the number of images (cameras) is a design choice on the number of cameras, for example, more than 5 (for example, 6 or 7) cameras can be vertically distributed on each panel with more than 4 cameras (for example, 1 camera per one panel or 1 camera per two panels instead of 1 camera per three panels) are placed on top of the chamber.  When the number of cameras on each panel is 6 and one camera corresponding to one panel at the top, there are a total of 6 x 12 + 1 x 12 = 84 cameras and hence 84 images.  When the number of cameras on each panel is 7 and one camera corresponding to two panels at the top, there are a total of 7 x 12 + 1 x 12/2 = 84 + 6 = 90 cameras and hence 90 images.  It is obvious that the more the number of cameras, the better is the quality of the 3D scanning and 3D model) using image sensors distributed across an inner surface of a closed ovoid-shaped cabin having an access door (e.g., The system has a modular design and consists of 12 panels forming a cylindrical chamber with a diameter of 3.35 m. One of the panels serves as an entry door. A total of 64 cameras are used, with 60 cameras distributed evenly – ﬁve placed vertically on each panel - and four cameras placed on top of the chamber (Fig. 1). Leipner: sec. 2.1 para. 1 L.2-6.  It can be seen from Fig. 1 that the cameras are placed on the inner surface of the chamber.  It is a design choice to construct the chamber to accommodate person in standing posture, for example.  See 1_1 below), the image sensors being distributed in a homogeneous manner with respect to an axis of symmetry of the cabin (e.g., The system has a modular design and consists of 12 panels forming a cylindrical chamber with a diameter of 3.35 m. One of the panels serves as an entry door. A total of 64 cameras are used, with 60 cameras distributed evenly – ﬁve placed vertically on each panel - and four cameras placed on top of the chamber (Fig. 1). Leipner: sec. 2.1 para. 1 L.2-6.   The cameras are Canon EOS 1200 Ds (Canon Inc., Tokyo, Japan) and are pointed toward the center of the chamber. Leipner: sec. 2.1 para. 1 L.8-10.  It is obvious that the cameras are distributed homogeneously along the vertical center axis of the chamber where each camera are pointing); and 
b) calculating by photogrammetry, a crude mesh of the actual person (e.g., The photogrammetry software PhotoScan© Professional Edition (Agisoft LLC, St. Petersburg, Russia) is used to create textured 3D models. This 3D reconstruction software automatically generates textured polygonal 3D models using the digital photographs [16]. PhotoScan© works with common image formats such as jpeg, tiff, png and bmp [17]. Leipner: sec. 2.2 para. 2. The botscan© multi-camera system and the PhotoScan© software produced 3608 3D models with textures of 96 dpi within 30 min (Fig. 5). The scan itself requires a hundredth of a second. The characteristics of the resulting 3D model depended on the settings applied in PhotoScan©. Leipner: sec. 2.4 para. 1. The resulting mesh had a selected resolution of two million faces, and the geometry of the 3D model accurately reproduced the real person. Leipner: sec. 2.4 para. 2 L.1-3). 
While Leipner does not explicitly teach, Bhasin teaches:
(1_1). an inner surface of a closed ovoid-shaped cabin (e.g., Wolfprint, the 3D scanning startup is setting up 3D scanning booths to enable people to develop their virtual reality avatars. These egg-shaped scanning booths will be installed in malls all over the globe and function as photo booths. Bhasin: p. 1 para. 1 and figure on p.1);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bhasin into the teaching of Leipner so that it is attractive to the people to get themselves 3D scanned. (Bhasin: p. 1 para. 2 L.1).

Regarding claim 8, the claim is an image shooting cabin claim of method claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Bhasin teaches “Wolfprint, the 3D scanning startup is setting up 3D scanning booths to enable people to develop their virtual reality avatars. These egg-shaped scanning booths will be installed in malls all over the globe and function as photo booths.” (Bhasin: p. 1 para. 1).

Claims 2-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Leipner in view of Bhasin as applied to claims 1 (8) and further in view of Yoshida et al. (2006/0023316).
 
Regarding claim 2, the combined teaching of Leipner and Bhasin teaches the method of claim 1, wherein a photosensitive surface of the image sensors has a size of less than 25 x 25 millimeters (see 2_1 below). 
While the combined teaching of Leipner and Bhasin does not explicitly teach, Yoshida teaches:
(2_1). a photosensitive surface of the image sensors has a size of less than 25 x 25 millimeters (e.g., An image-taking surface assumes a CCD with a size of 1/4 inch, i.e., longitudinally 2.7 mm x laterally 3.6 mm. Yoshida: [0045] L.2-4).
It would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoshida into the combined teaching of Leipner and Bhasin so that the more image-taking CCD can be accommodated within the panels of the chamber of Leipner.
 
Regarding claim 3, the combined teaching of Leipner, Bhasin and Yoshida teaches the method of claim 2, wherein the inner surface of the cabin has non-repetitive contrast patterns (e.g., In the middle of the chamber is a platform on which the person is positioned (Fig. 2). Additionally, the recording area is equipped with scale bars, which are necessary to generate 3D models that are true to scale. Leipner: sec. 2.1 para. 1 L.14-17 and Fig. 2), the method further comprising at least one step of calibration comprising acquiring a session of images of the cabin without a person being present (e.g., The fusion process began with the alignment of the images (software settings: high accuracy, disabled pair pre-selection, key point and tie point limit set to zero) prior to the creation of a point cloud (Fig. 3). The dense point cloud (software settings: medium quality and moderate depth ﬁltering) was then used as the basis for the generation of the ﬁnal polygonal model [18]. We removed unnecessary background from the dense cloud to reduce the number of points and, therefore, speed up the polygonization process (software settings: arbitrary surface type, source data dense cloud, face count two million and interpolation enabled). Leipner: sec. 2.3 para. 4 L.2-12.  It is obvious that background image (point cloud) is taken for calibration so that the background can be removed), and wherein the step of photogrammetry comprises a step of calculating an ID image by subtracting the acquired image in the presence of a person in the cabin and the calibration image corresponding to the same image sensor (e.g., We removed unnecessary background from the dense cloud to reduce the number of points and, therefore, speed up the polygonization process (software settings: arbitrary surface type, source data dense cloud, face count two million and interpolation enabled). Leipner: sec. 2.3 para. 4 L.8-12). 
 
Regarding claim 4, the combined teaching of Leipner, Bhasin and Yoshida teaches the method of claim 3, wherein the step of photogrammetry includes the steps of creating a cloud of 3D points by extracting (e.g., After the recording, the images were imported into PhotoScan©. Because processing times with tiff images were signiﬁcantly longer, we chose jpeg as the format of choice. Leipner: sec. 2.3 para. 3.  The workﬂow of the PhotoScan© software was simply structured. The fusion process began with the alignment of the images (software settings: high accuracy, disabled pair pre-selection, key point and tie point limit set to zero) prior to the creation of a point cloud (Fig. 3). The dense point cloud (software settings: medium quality and moderate depth ﬁltering) was then used as the basis for the generation of the ﬁnal polygonal model [18]. Leipner: sec. 2.3 para. 4 L.1-8. The photogrammetry software PhotoScan© Professional Edition (Agisoft LLC, St. Petersburg, Russia) is used to create textured 3D models.  Leipner: sec. 2.2 para. 2 L.1-3), in each of the close-cut images IDi, of the characteristic points PCij and recording the coordinates of each of the characteristic points PCij and building the crude mesh from the characteristic points PCij thus identified (e.g., Virtual alignment of the photographs in the PhotoScan© software. (A) Figure illustrating a 3D model after the generation of a dense cloud. The used photographs are arranged around the 3D model at the same positions in which they were acquired in the chamber. Furthermore, three photographs are highlighted and displayed on the. Figures B, C and D are highlighted photographs shown in top-to-bottom order in the chamber. The photographs are used as they are generated by the camera; therefore, rotation is prohibited. Leipner: Fig. 3.  Figures B, C and D are three of the close-cut images) and calculating an envelope texture (e.g., Afterwards, we generated the texture (software settings: generic mapping mode, mosaic blending mode, and texture size 8192). Leipner: sec. 2.3 para. 4 L.12-14). 
 
Regarding claim 5, the combined teaching of Leipner, Bhasin and Yoshida teaches the method of claim 4, wherein a 3D mesh and texturing obtained from the photogrammetry (e.g., The photogrammetry software PhotoScan© Professional Edition (Agisoft LLC, St. Petersburg, Russia) is used to create textured 3D models.  Leipner: sec. 2.2 para. 2 L.1-3) are subjected to an additional smoothing treatment (e.g., The dense point cloud (software settings: medium quality and moderate depth ﬁltering) was then used as the basis for the generation of the ﬁnal polygonal model [18]. Leipner: sec. 2.3 para. 4 L.5-8). 

Regarding claim 9, the claim is an image shooting cabin claim of method claim 2.  The claim is similar in scope to claim 2 and it is rejected under similar rationale as claim 2.

Regarding claim 10, the combined teaching of Leipner, Bhasin and Yoshida teaches the image shooting cabin of claim 9, wherein a cross-section of the closed structure has a maximum diameter between two meters and five meters (e.g., The 3D scanning system developed by the botspot company is called botscan©. The system has a modular design and consists of 12 panels forming a cylindrical chamber with a diameter of 3.35 m. One of the panels serves as an entry door.  Leipner: sec. 2.1 para. 1 L.1-4).

Regarding claim 11, the combined teaching of Leipner and Yoshida teaches the image shooting cabin of claim 9, wherein a cross-section of the closed structure has a maximum diameter of two meters less (e.g., In the middle of the chamber is a platform on which the person is positioned (Fig. 2). Additionally, the recording area is equipped with scale bars, which are necessary to generate 3D models that are true to scale. The scanning volume of the system ranges from 200 mm x 200 mm x 200 mm to a maximum of 1000 mm x 1000 mm x 2100 mm, according to the manufacturer’s speciﬁcations.  Leipner: sec. 2.1 para. 1 L.14-20.  Therefore, the maximum volume that the chamber measures has a size of 1 m x 1 m x 2.1 m.  The squared size of 1 m by 1 m has a diagonal of 1.414 m (meter) and this is less than 2 meter.  Thus, the chamber has a maximum diameter of 2 meter or less (1.414 meter)).

Regarding claims 12-14, the claims are method claims of methods 3-5 respectively dependent from claim 1.  The claims are similar in scope to claims 3-5 respectively and they are rejected under similar rationale as claims 3-5 respectively.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Leipner in view of Bhasin and Yoshida as applied to claims 5 (14) and further in view of Buxton et al. (Buxton et al., “Reconstruction and interpretation of 3D Whole Body Surface images,” Scanning 2000 Proceedings, Paris, May 2000. http://douros.org/upload/461353/documents/buxton_dekker_douros_vassilev_scan2000.pdf, retrieved October 12, 2017, 17 pages; IDS).

Regarding claim 6, the combined teaching of Leipner, Bhasin and Yoshida teaches the method of claim 5, further comprising an additional step of merging the crude mesh with a model mesh MM organized in groups of areas of interest corresponding to subsets of polygons corresponding to significant parts, to be determined on the crude mesh corresponding to singular points previously identified on the model mesh MM, and then applying a treatment including deforming the mesh of the model MM to locally match each singular point with the position of the associated singular point on the crude mesh MBI, and recalculating the position of each characteristic point of the mesh of the model MM (see 6_1 below). 
While the combined teaching of Leipner, Bhasin and Yoshida does not explicitly teach, Buxton teaches:
(6_1). an additional step of merging the crude mesh with a model mesh MM organized in groups of areas of interest corresponding to subsets of polygons corresponding to significant parts, to be determined on the crude mesh corresponding to singular points previously identified on the model mesh MM, and then applying a treatment including deforming the mesh of the model MM to locally match each singular point with the position of the associated singular point on the crude mesh MBI, and recalculating the position of each characteristic point of the mesh of the model MM (e.g., The aim of surface reconstruction is to take the unstructured or partially structured point set representation of the body, and from it produce a fully structured representation of the complete surface. This representation should be true to the original data, free of gaps, with fewer errors and less noise that the raw point dataset, and storable in such a way that it enables the tracking of features and the extraction of measurements. The surface can be represented in various ways. One of the most popular representations is the polygonal model (Fig. 3a, 3b, 3c), whereby points are connected to form a set of polygons that approximate the surface. If the polygons are small enough, they can produce an approximation that is realistic enough, and provide a convincing visualisation of the surface as a smooth entity (especially if as described in section 5.1, texture is used to enhance the appearance). Another approach is to derive a representation of the surface as a set of mathematical entities that describe smooth surface patches (Fig 3d, 3e, 3f). A popular example of such entities are the B-splines [15], surfaces that are mathematically described as a number of ‘control points’ used to manipulate the shape (Figure 4). Buxton: sec. 6 para. 1 and Figs. 3 and 4. Regardless of the type of entities used for the surface representation (often referred to as primitives), reconstruction techniques may be classified according to the approach used to arrange the geometric entities in space so that they form a surface that corresponds to the datasets. First, there are local, or mesh-based methods, that are based on the idea of breaking the entire data set into a number of small, simple and easily manageable subsets. A surface is reconstructed for each of those simple subsets, and then all partial segments must somehow be put together in order to form the full body surface. Alternatively, there are also global, or deformable model methods, based on the idea of having a pre-formed surface representation of a humanoid, which undergoes a series of deformation operations in order to fit to a point set obtained by a scanner. Each one of those approaches has its own advantages and disadvantages. Buxton: sec. 6 para. 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Buxton into the combined teaching of Leipner, Bhasin and Yoshida so that pre-formed surface representation of a humanoid undergoes a series of deformation operations in order to fit to a point set obtained by a scanner (point cloud).
 
Regarding claim 7, the combined teaching of Leipner, Bhasin, Yoshida and Buxton teaches the method of claim 6, further comprising a step of transforming the crude mesh into a standardized mesh comprising an automatic identification of a plurality of characteristic points of the human body on the crude mesh, by processing for the recognition of elements recorded in a library of points of interest in a table format associating a digital label with a characterization rule (Deformable modelling can be encountered in a number of variants, but there are two main categories. Buxton: sec. 6.2 para. 1 L.6-7. The first category, which is the original version of deformable modelling as it first appeared [18] includes techniques where the initial surface model to be deformed is arbitrary and made by hand. The model undergoes a series of iterative deformations based on mathematical constraints and formulated so that the spatial distances between the model and the data become smaller with each iteration, until the model (hopefully) converges to a shape that is the same as the shape of the points set. These models have mostly been used in 2D, in order to detect the edges of an object on an image by closing a curve around the object. For that reason, such models are also known as ‘snakes’. Buxton: sec. 6.2 para. 2. The second category is an advanced form of the ‘snake’-type models, known as ‘Active Shape Models’ or ‘Smart Snakes’ [18][19][20]. These models are more ‘intelligent’ in the sense that they incorporate statistical knowledge of the shape of the class of objects they are trying to represent. This statistical knowledge is obtained from a training set formed by a number of example scans. The scans in the training set are first aligned (normally using a technique called ‘Procrustes Alignment’ [21][22]) and then averaged to produce a mean shape. This mean shape is also used as the initial surface that is deformed to fit the data, so it has the additional advantage of being non-arbitrary. Therefore, if a scan has a shape similar to those found in the training set, there is a very high chance that its surface reconstruction will be faster and more accurate. Additionally, Principal Components Analysis is carried out on the training set in order to find the significant modes of shape variation across the set. This information (extraction of which constitutes a whole-body size-shape analysis where the full 3D information is exploited) is subsequently used to drive the deformation/fitting process. This means that the model deforms, not arbitrarily as in the previous case, but in ways present in the training set [18], thus preventing deformation from straying and converging onto the wrong shape. Buxton: sec. 6.2 para. 6.2 para. 3.  It is obvious to combine the teaching of Buxton so that pre-formed surface representation of a humanoid undergoes a series of deformation operations in order to fit to a point set obtained by a scanner (point cloud)). 

Regarding claims 15-16, the claims are method claims of method claims 6-7 respectively dependent from claim 1.  The claims are similar in scope to claims 6-7 respectively and they are rejected under similar rationale as claims 6-7 respectively.

Response to Arguments
Applicant’s arguments filed on January 20, 2021 have been fully considered and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional reference of Bhasin (Geetika Bhasin, “Wolfprint sets up 3D scanning booths for VR,” 3D Printing News, November 2, 2016. https://www.think3d.in/wolfprint-sets-up-3d-scanning-booths-for-vr/).
R1.	Regarding claims 1 and 8, the examiner applied the additional reference of Bhasin to teach the feature of “egg-shaped booth (ovoid-shaped cabin)” with “Wolfprint, the 3D scanning startup is setting up 3D scanning booths to enable people to develop their virtual reality avatars. These egg-shaped scanning booths will be installed in malls all over the globe and function as photo booths.” (Bhasin: p. 1 para. 1 and figure on p.1).
For details, please rejections to independent claims 1 and 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611